Citation Nr: 0317786	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1970 
to April 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for PTSD.  The record shows that the veteran is incarcerated.  
Despite this, VA has the same duty to assist him in obtaining 
necessary evidence as that of a non-incarcerated veteran.  
See generally Wood v. Derwinski, 1 Vet. App. 406 (1991); 
Bolton v. Brown, 8 Vet. App. 185 (1995) (Observing that VA 
should ensure that given the circumstances, an incarcerated 
veteran should be accorded the same assistance as his fellow, 
non- incarcerated veterans).  In Wood v. Derwinski, 1 Vet. 
App. 190 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
stated: 

We do, however, caution those who adjudicate claims 
of incarcerated veterans to be certain that they 
tailor their assistance to the peculiar 
circumstances of confinement. Such individuals are 
entitled to the same care and consideration given 
to their fellow veterans.  Id. at 193.  

In this instance, the record shows that the veteran has not 
been examined for disability evaluation.  Fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  It is 
noted in a September 1999 VA memorandum that the hospital of 
jurisdiction would not allow armed law enforcement or hand 
cuffs on the facility and therefore the Florida Department of 
Corrections would not transport the veteran for an 
examination.  It was also stated that the prison would not 
conduct examinations that were not medically necessary, and 
that the prison officials had not completed VA examination 
reports that were sent to them.  It was also stated that the 
VA medical facility did not have physicians available to 
travel to the prisons for an examination.  Although the RO 
claimed an inability to conduct an examination in the 
correctional facility, the record contains neither 
information concerning the efforts expended by the RO in that 
regard nor any explanation as to why a psychiatrist employed 
by the VA was not directed to perform the examination.  Under 
the unique circumstances presented by this case, where the 
veteran is not available to participate in a VA examination 
under regular conditions, and in keeping with the "caution" 
of Wood, supra, a remand is required to provide the RO with 
another opportunity to fulfill the statutory duty to assist 
this appellant in developing the facts of his claim. See 38 
U.S.C. § 5107(a); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  

 On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

Thus a remand on this issue is necessary.  Development such 
as that sought by this remand is consistent with the mandate 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  As indicated above, in re-adjudicating this 
case, the RO should ensure that all notification and 
development actions required by the new law are met.  

Accordingly, this case is REMANDED for the following:



1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and extent of his 
service-connected PTSD.  

It is imperative that the physician who 
is designated to examine the veteran 
review the evidence in the claims folder, 
and acknowledge such review in the 
examination report.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed medical findings in connection 
with the evaluation of the condition at 
issue here.  The veteran's GAF should be 
noted.  Complete rationale must be 
provided for all opinions and conclusions 
reached.  


If the RO is for any reason unable to 
examine the veteran, the reasons 
therefore must be set out in full, to 
include all efforts made to have the 
veteran examined.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.   

5.  Then, the RO should re-adjudicate the 
issue on appeal.  If any benefit remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).   




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




